OPINION
By THE COURT:
This is a motion submitted by the plaintiff-appellee for an order increasing the amount of appeal bond heretofore filed. The appeal is on law and fact, the notice of appeal having been filed on June 1, 1946. The record discloses that on the same date an entry was filed and approved by the trial court fixing the amount of the appeal bond at $4000.00. The judgment in the within action is for $3500.00.
Sec. 12223-9 GC provides:
“No appeal shall operate as a stay of execution except as hereinbefore provided, unless and until a supersedeas bond be *398executed on the part of the appellant to the adverse party with sufficient security in such sum, not less than the amount of the judgment and interest, as is directed by the court making the order which is sought to be superseded or by the court to which the appeal is taken, conditioned as hereinafter provided in §12223-14 GO.”
This is a comparatively new section which became effective on January 1, 1936. The provisions of former §12265 GC are supplanted by this section and the bond need no longer be in double the amount of the judgment.
In Horvitz v Sours, 74 Oh Ap, 467, it was held:
“The amount of appeal bond cannot be modified on appeal unless abuse of discretion of the trial court in fixing its amount is shown. * * * ”
. It is our conclusion that the bond given is sufficient to secure the judgment and the interest and that there was no abuse of discretion committed by the trial court.
The motion is overruled.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.